ROSSMAN, J.
This is an appeal by the petitioner Ray A. Palmer from an order which the Circuit Court (Juvenile De*191partment) for Multnomah County entered October 16, 1963; the order ruled in part as follows:
“4. The father has filed a petition in this Court charging 5 specific grounds to bring the children within the jurisdiction of the Court. With the exception of the second allegation, the father completely failed to substantiate any of the allegations of the petition.
“The Court being fully advised in the premises:
“Now therefore it is hereby ordered and adjudged:
“1. That the above-named children continue wards of this Court.
“2. That the petition be dismissed.
“3. It is further ordered, adjudged and decreed that the support Order heretofore entered in the amount of $60.00 per month per child continue until further Order of this Court.”
For a statement of the background facts we depend upon Palmer v. Palmer, 230 Or 599, 371 P2d 567, which is a previous chapter of this case.
We have read the transcript of evidence, considered the briefs and have sought to visualize the unhappy domestic plight out of which this case with its recurring appeals arose. It is difficult to realize that the parents of these young children would subject their offspring to the ordeal of having spread upon the public record the bitter charges and testimony that these parents offer against one another.
We can do no better with this case than to abide by the Circuit Court’s order. It is affirmed.